Joseph Life, J.
This motion for an order to confirm the arbitrator’s award is granted. The judgment to be entered should include interest from the date of the award to the date of the entry of the judgment. The respondent is mistaken in relying upon Matter of Mossman v. MVAIC (19 A D 2d 842) in its objection to the award of costs. Here, as in that case, the arbitrator specifically included a provision that the administrative fees and expenses of the American Arbitration Association should be borne by MVAIC, and that determination was not disturbed by the Appellate Division in Mossman (supra). The items which the Appellate Division disallowed were those which had not been specifically included in the arbitrator’s award.